        Case 2:09-cv-00988-WB Document 1869 Filed 08/22/19 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 R. ALEXANDER ACOSTA,                           )
 SECRETARY OF LABOR, et al.                     )
                                                )
         Plaintiffs,                            )
                                                )
         v.                                     )       CIVIL NO. 09-988 (WB/ETH)
                                                )
 JOHN J. KORESKO, et al.,                       )
                                                )
         Defendants.                            )

      PLAN SPONSORS’ MOTION FOR AND MEMORANDUM IN SUPPORT OF
                          ATTORNEYS’ FEES

       Pursuant to Rule 54(d)(2) of the Federal Rules of Civil Procedure and Section 502(g) of

the Employee Retirement Income Security Act (“ERISA”), undersigned counsel, on behalf of

Cavaliere Professional PC; Crandall Investments, Inc.; James M. LaRose, D.O. & Associates;

Omni Management and Consultants Unlimited, Inc.; Brigham City Arthritis Clinic; John Roland

Enterprises, Inc.; FBSS f/b/p Joanna Roland; and Perfume Center of America, Inc. (collectively,

the “Plan Sponsors”) respectfully move this court to compel Wilmington Trust Co.

(“Wilmington”) to reimburse Plan Sponsors for the attorney fees expended in objecting to

Wilmington’s unauthorized decision to improperly withhold taxes from the distributions owed to

all of the Trusts’ participants, and for other and further relief as this Court deems just and proper.

In support, Plan Sponsors submits a memorandum of law which is incorporated below.

                                   MEMORANDUM OF LAW

       Attorney fees are appropriate where a claimant has shown “some degree of success on the

merits.” Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242, 255, 130 S. Ct. 2149, 2158, 176

L. Ed. 2d 998 (2010) (citation and internal quotation marks omitted).


                                                    1
        Case 2:09-cv-00988-WB Document 1869 Filed 08/22/19 Page 2 of 14



        In its order on August 9, 2019, (Dkt. #1867), this Court adopted the remedies set forth in

Plan Sponsors’ original objection, (Dkt. #1788), and their subsequent joint response with other

plan sponsors, (Dkt. #1828). Specifically, this Court ordered that Wilmington take no further

withholdings, including withholdings for employer tax obligations; that Wilmington shall issue

Form 1099-MISC in connection with all future distributions and shall issue this form in

connection with all past distributions; and that Wilmington shall distribute to plan sponsors,

plans, and participants the funds that were previously set aside for tax obligations. (Dkt. #1867).

Over Wilmington’s objections that its withholdings were proper, (Dkt. #1836), Plan Sponsors

argued in favor of these same remedies, (see, e.g., Dkt. #1828, at 10, 15) on the grounds that

Wilmington was not an “employer,” the distributions were not taxable as wage income, and

proper taxation had already been assessed on many of the plans in separate settlement

agreements with the IRS, (see, e.g., Dkt. #1788, at 3–7; Dkt. #1828, at 2–15). Ultimately, this

Court adopted the arguments and remedies proposed by Plan Sponsors and found that

Wilmington was not entitled to retain the previously withheld amounts. (Dkt. #1867). Thus, Plan

Sponsors have clearly obtained some success on the merits and are therefore eligible for attorney

fees.

        Wilmington is a fiduciary that owes a duty of loyalty and prudence to the participants and

beneficiaries of the trust it oversees. See 29 U.S.C. § 1104(a); see also Restatement (Third) of

Trusts §§ 77–78. Wilmington breached these duties by placing its own interests in pursuing

misguided and inaccurate efforts of self-protection above the interests of Plan participants and

beneficiaries by improperly withholding funds that belong to the Plans without Court permission

and without any basis in tax law that justified the withholdings. No set amount of attorney fee

award is provided under ERISA. Thus, in determining that amount to award in attorney fees to



                                                 2
        Case 2:09-cv-00988-WB Document 1869 Filed 08/22/19 Page 3 of 14



participants and beneficiaries who have been injured by breaching fiduciaries, district courts in

the Third Circuit must consider the following five factors:

       (1) the offending parties’ culpability or bad faith;
       (2) the ability of the offending parties to satisfy an award of attorneys’ fees;
       (3) the deterrent effect of an award of attorneys’ fees against the offending parties;
       (4) the benefit conferred on members of the pension plan as a whole; and
       (5) the relative merits of the parties’ position.

McPherson v. Employees’ Pension Plan of Am. Re-Ins. Co., 33 F.3d 253, 254 (3d Cir. 1994).

   A. Culpability

       Wilmington is wholly culpable for its actions. Wilmington was appointed in August 2015

a trustee responsible for (among other responsibilities) Plan tax compliance. See Dkt. #1242. It

was put on notice as early as June 2017 that the Trusts may have tax obligations related to

distributions. See Dkt. #1519. But it was not until May or June 2018 that Wilmington bothered to

seek outside counsel regarding the withholdings. See Hearing Transcript, November 3, 2018, at

pp. 33–34, 40. Wilmington had not sought any tax advice from any advisor prior to that point. Id.

Wilmington did not even bother to confer with its own internal tax support team. Id. at pp. 37–

38. Wilmington then proceeded to unilaterally withhold nearly $4 million from the Trusts for

distributions that had already been made. See Dkt. #1773. Trust participants and beneficiaries

were only alerted because the Department of Labor objected to the improper and unauthorized

withholding. See id.

       At multiple points, Plan Sponsor’s counsel alerted both Wilmington and Wilmington’s

counsel that several of Plan Sponsors had already entered into settlement agreements with the

IRS, and, that in any event, the distributions should not be viewed as wages subject to

withholding. See Affidavit of W. Waldan Lloyd, attached as Exhibit B. In conversations with

Wilmington and Wilmington’s counsel it became clear that Wilmington was interested only in



                                                 3
         Case 2:09-cv-00988-WB Document 1869 Filed 08/22/19 Page 4 of 14



protecting itself by maximizing withholdings in order to avoid any perceived liability. Id.

Despite Wilmington’s clear knowledge at this point of the taxes that had already been paid by

Plan Sponsors through settlement agreements, Wilmington continued to pursue its own

withholding scheme—despite the double taxation it was now aware would result. See id.

        Wilmington had innumerable opportunities in the four years that it had been acting as a

trustee to correctly determine the appropriate way to fulfill its tax obligations regarding

distributions. For example, with several million dollars at stake, Wilmington could have sought a

Private Letter Ruling from the IRS addressing this specific issue. It instead waited until after

distributions had begun to address the issue, and then selected a course of action that was

inappropriate. After being alerted to the inappropriateness of the course of action it unilaterally

chose by the Department of Labor and by Plan Sponsors, Wilmington unsuccessfully continued

to push its unfounded scheme forward in briefing before this Court. Plan Sponsors incurred

burdensome fees in preventing Wilmington’s improper scheme, and, as the party culpable for the

breach in the first place, Wilmington should be required to reimburse these fees.

    B. Ability to satisfy an award

        Wilmington is more than capable of repaying such attorney fees. According to its own

publicly available marketing documents, Wilmington is part of the M&T Bank Corporation,

“[o]ne of the 20 largest independent commercial bank holding companies in the U.S.” and which

oversees $121.6 billion in assets.1 As a professional trustee, Wilmington has received hundreds

of thousands of dollars in compensation in this action alone and can afford to remedy the breach

it caused by its failure to solicit formal IRS advice, consider other withholding strategies, or

consider the facts presented such as the existence of previous settlement agreements.


1
 “The Wilmington Trust Advantage,” available at
https://www.wilmingtontrust.com/repositories/wtc_sitecontent/PDF/Wilmington_Trust_Corporate_Fact_Sheet.pdf.

                                                     4
         Case 2:09-cv-00988-WB Document 1869 Filed 08/22/19 Page 5 of 14



    C. Deterrence

         An attorney fee award would act as a deterrent to Wilmington in the future. As a

professional trustee, it is likely Wilmington will be in a position like this again where it is

responsible for tax compliance of the trusts it oversees. By asking Wilmington to pay for its

imprudence, Wilmington will be on notice that it cannot take such a cavalier and self-serving

position regarding tax obligations in the future.

    D. Benefit conferred

         Plan Sponsors should have their attorney fees reimbursed because Plan Sponsors’ actions

have benefitted all participants and beneficiaries in this case and not just themselves.2 Plan

Sponsors were among only a handful of the participants and beneficiaries in this action to fully

brief the tax issues before this Court. Plan Sponsors were the first to provide a comprehensive

response to the Department of Labor’s objection to Wilmington’s actions and to propose the

1099-MISC reporting remedy ultimately adopted by this Court. See Dkts. #1788, 1828. All

participants and beneficiaries will benefit from this Court’s Order barring Wilmington from

making future withholdings, ordering the issuance of Forms 1099-MISC, and compelling the

redistribution of funds that were previously and improperly taken from participants and

beneficiaries by Wilmington. See Dkt. #1867. Plan Sponsors should not be left uncompensated

for its efforts in briefing that led to this outcome or left uncompensated in its efforts to object to a

scheme by Wilmington that would have harmed all participants and beneficiaries.



2
  Plan Sponsors can also make an argument for recovery of attorney fees under the “common fund doctrine” which
permits a litigant “who recovers a common fund for the benefit of persons other than himself or his client” to “a
reasonable attorney’s fee from the fund as a whole.” See Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980). Here,
Plan Sponsors acted for the benefit of all participants and beneficiaries in seeking to have Wilmington return the
entire $4 million in funds withheld, and not just those funds that represented Plan Sponsors’ portion. However, Plan
Sponsors believe that Wilmington, and not the funds of fellow participants and beneficiaries, is the appropriate
source of funding for the expended attorney fees as it is Wilmington, and not the other participants and beneficiaries,
that is culpable for the improper withholding.

                                                          5
         Case 2:09-cv-00988-WB Document 1869 Filed 08/22/19 Page 6 of 14



    E. Relative merits

         Finally, as discussed above, Plan Sponsors have shown that they were correct on the

merits in their opposition to Wilmington’s proposed future withholdings and the taking of

previous withholdings. This Court properly determined, as argued by Plan Sponsors, that

withholdings were improper and that any prior withholdings should be recovered and

redistributed. Compare Dkt. #1788 (arguing that withholdings should be returned because

distributions were not wage income and that Wilmington’s withholdings based on perceived

employer tax liability were improper), with Dkt. #1867 (ordering return by Wilmington of

previous withholdings). Wilmington, on the other hand, did not prevail on the merits as its

proposal to retain the withholdings and to pay employer FICA taxes from these funds and was

wholly rejected.3 Compare Dkt. #1811 (Wilmington requesting this Court to ratify its decision to

withhold funds and stating that trust assets “are the appropriate sources of employer FICA”),

with Dkt. #1867 (ordering that Wilmington shall “not set aside or withhold any of the Trusts’

assets for possible employer tax obligations”). Award of all attorney fees expended by Plan

Sponsors is therefore justified as all five factors under McPherson can be analyzed in favor of

Plan Sponsors.

         Wilmington acted imprudently by failing to consult with the IRS, take individual

settlement agreements into account, applying self-serving withholding calculation across all plan

participants, and proceeding with its withholding scheme without first obtaining Court

permission. Plan Sponsors have spent roughly $18,754 in attorney fees opposing Wilmington’s




3
  In addition, Wilmington should be barred from seeking reimbursement of any attorney fees it incurred. Such fees
were incurred to defend Wilmington’s personal interests due to the failure to competently or prudently address this
issue. Such expenses incurred at the expense of participants in seeking to retroactively address the previous failure
are not proper expenses of trust administration. See Restatement (Second) of Trusts § 244 (stating that trustees can
seek reimbursement only for fees “properly incurred” in trust administration).

                                                          6
        Case 2:09-cv-00988-WB Document 1869 Filed 08/22/19 Page 7 of 14



imprudent actions, not including the fees that will be incurred in bringing this motion. This

expense to Plan Sponsors is wholly unnecessary and unjust and could have been avoided had

Wilmington acted in a prudent manner more befitting of a fiduciary. In opposing Wilmington’s

actions and aiding in the prevention of further harm to all plan sponsors, plans, and participants,

Plan Sponsors should not have to endure further diminishment of their assets.

                                         CONCLUSION

       For the foregoing reasons, Plan Sponsors request that the Court grant Plan Sponsors’

request for attorneys’ fees and award attorneys’ fees in the amount of $18,754 plus any fees

incurred in bringing this motion.

                                                             Respectfully submitted,

                                                             /s/ W. Waldan Lloyd
                                                             W. Waldan Lloyd
                                                             DURHAM JONES & PINEGAR
                                                             111 S. Main Street, Suite 2400
                                                             Salt Lake City, UT 84111
                                                             Phone: (801) 297-1330
                                                             Fax: (801) 415-3500
                                                             Email: wwlloyd@djplaw.com




                                                 7
      Case 2:09-cv-00988-WB Document 1869 Filed 08/22/19 Page 8 of 14




                              CERTIFICATE OF SERVICE

       I certify that on August 22, 2019, I electronically filed the foregoing PLAN

SPONSORS’ MOTION FOR AND MEMORANDUM IN SUPPORT OF

ATTORNEYS’ FEES with the Clerk of Court by using the CM/ECF system, which will

provide notice and an electronic link to this document to all registered CM/ECF users.


                                                    /s/ W. Waldan Lloyd
                                                    W. Waldan Lloyd




                                              8
Case 2:09-cv-00988-WB Document 1869 Filed 08/22/19 Page 9 of 14




              EXHIBIT A




                               9
      Case 2:09-cv-00988-WB Document 1869 Filed 08/22/19 Page 10 of 14




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 R. ALEXANDER ACOSTA,                        )
 SECRETARY OF LABOR, et al.                  )
                                             )
        Plaintiffs,                          )
                                             )
        v.                                   )        CIVIL NO. 09-988 (WB/ETH)
                                             )
 JOHN J. KORESKO, et al.,                    )
                                             )
        Defendants.                          )

   [PROPOSED] ORDER GRANTING CERTAIN PLAN SPONSORS’ MOTION FOR
                         ATTORNEYS’ FEES

       Having considered the motion of Cavaliere Professional PC; Crandall Investments, Inc.;

James M. LaRose, D.O. & Associates; Omni Management and Consultants Unlimited, Inc.;

Brigham City Arthritis Clinic; John Roland Enterprises, Inc.; FBSS f/b/p Joanna Roland; and

Perfume Center of America, Inc. (“Certain Plan Sponsors”) for attorneys’ fees, it is HEREBY

ORDERED that:

   1. CERTAIN PLAN SPONSORS’ MOTION FOR AND MEMORANDUM IN SUPPORT

       OF ATTORNEYS’ FEES is GRANTED.

   2. Attorneys’ fees in the amount of $18,754 plus the amount of fees incurred by Certain

       Plan Sponsors in bringing this motion are hereby awarded to Certain Plan Sponsors.

   IT IS SO ORDERED.

   Dated: This ___ day of ___, __________.



                                                        ________________________________



                                                 10
Case 2:09-cv-00988-WB Document 1869 Filed 08/22/19 Page 11 of 14




               EXHIBIT B




                               11
           Case 2:09-cv-00988-WB Document 1869 Filed 08/22/19 Page 12 of 14




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                           )
R. ALEXANDER ACOSTA, SECRETARY OF                          )
LABOR, UNITED STATES DEPARTMENT                            )
OF LABOR, etal.,                                           )      CIVIL ACTION
                                                           )
                                    Plaintiffs,            )
                    V                                      )
                                                           )      NO. 09-988 (WB/ETH)
JOHN J. KORESKO, V,         et al.,                        )
                                                           )
                                    Defendants.            )




                              AFFIDAVIT OF \ü. WALDAN LLOYD

          W. V/aldan Lloyd, being first duly sworn upon his oath, deposes and states as follows:

           1.     On September 26, and again on October 1,2018,I prepared and submitted emails

to Doug Marmion at Wilmington Trust, in which I explained that my firm represented a number

of clients whose funds continued to be held by Wilmington         as the trustee   of the court-directed

trust in the above captioned matter.

          2.      I pointed out in those emails that, contrary to Wilmington's views, pursuant to

IRS settlement agreements with my clients, the funds Wilmington held should not be viewed                  as


rwages subject to   withholding.

          3.      I also attached   a redacted copy   of a settlement agreement between one of my

clients and the IRS, which evidenced and supported my clients' position that treating a

distribution from the court-established trust as wages was inappropriate and improper.

          4.      Mr. Marmion agreed to conduct        a conference   call with me and Wilmington's

outside legal counsel, to discuss the matter further.




src   446s884.1
            Case 2:09-cv-00988-WB Document 1869 Filed 08/22/19 Page 13 of 14



          5.        The conference call took place on October 3,2018. Participants on the call

included Mr. Marmion, Rachel Shim from Wilmington's outside law firm, Holland & Knight,

and   myself. The call lasted approximately one hour.

          6.        To my surprise and dismay, rather than consider alternative options and possible

solutions for simply reporting distributions from the trust to the IRS, rather than withholding on

such distributions, Ms. Shim, on behalf of Wilmington, did nothing more than argue for

withholding       as the   only option, based on her firm's analysis of the Tax Code.

          7.        After almost an hour of discussion, it became clear that neither V/ilmington nor its

counsel were interested in considering any alternative other than withholding when dealing with

distribution of the participants' funds in the trust.

          8.        It became apparent to me during the course of the call that little or no

consideration of Wilmington's fiduciary duties to the trust participants had been given in the

analysis done by Holland and Knight. Instead, the focus of the views expressed by V/ilmington

counsel (and followed by V/ilmington) was entirely on protecting Wilmington's own interests,

regardless of the impact on or detriment to the trust participants.

          9.        I closed the call by reminding Wilmington and its counsel that      as a   fiduciary of

the trust it was incumbent on Wilmington to act in the trust participants' best interests, not its

own. I told V/ilmington and its counsel that aprudent fiduciary would look for every possible

means to reduce the cost to participants and avoid withholding, especially in light of the

settlement agreements many participants had already entered into with the IRS.




src   4465884.1
            Case 2:09-cv-00988-WB Document 1869 Filed 08/22/19 Page 14 of 14




     I AFFIRM TIIAT THE FOREGOING STATEMENTS ARE TRUE TO THE BEST
OF MY KNOWLEDGE,INFORMATION AND BELIEF.


Dated:
                                                             V/. Waldan Lloyd



STATE OF UTAH                                )
                                             )    SS:
COUNTY OF SALT LAKE                          )

       Before me, a Notary Public in and for said County and State, personally appeared'W.
Waldan Lloyd, who acknowledged the execution of the foregoing, and who, having been duly
sworn, states that the representations contained therein are true.

          'Witness
                     my hand and Notarial Seal this                of Tue, Aug20,2019.




                          Notary


                          Notary Printed: Anne Janssen

My Commission Expires:                                       County of Residence: Salt Lake


                                            ,þûyAæ-SttrotlrJt I
                               I--II-I---


                           I                AIITIELJAffiII I
                          I                  Commh¡þn t0070lt  I
                                             M,
                          I                                    I
                                                        II    J




src   446s884,1
